1

2

3

4

5                                       UNITED STATES DISTRICT COURT

6                                  EASTERN DISTRICT OF CALIFORNIA

7

8     MYCHAL REED,                                     Case No. 1:18-cv-00297-AWI-EPG (PC)
9                          Plaintiff,                  ORDER DENYING PLAINTIFF’S
                                                       REQUEST FOR TRANSCRIPTS OF
10            v.                                       MARCH 7, 2019 SETTLEMENT
                                                       CONFERENCE
11    D. MADSEN,
                                                       (ECF NO. 42)
12                         Defendant.
13

14           Mychal Reed (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in

15   this civil rights action.

16           On March 12, 2019, Plaintiff filed a request for transcripts of March 7, 2019 settlement

17   conference (“the Request”). (ECF No. 42). Plaintiff states that a court reporter was present and

18   transcribed the conference’s proceedings to Plaintiff.

19           Plaintiff is incorrect that a court reporter was present. As noted in the minutes of the

20   settlement conference (ECF No. 39), the settlement conference was off the record, and no court

21   reporter was present. While a CART interpreter was present, no transcripts were created.

22           Accordingly, IT IS ORDERED that the Request is DENIED.

23
     IT IS SO ORDERED.
24

25       Dated:     March 13, 2019                              /s/
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        1
